Citation Nr: 0532436	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  99-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left heel injury 
(left foot injury).

2.  Entitlement to service connection for residuals of a head 
laceration to include an eye disorder. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a head injury. 

4.  Entitlement to service connection for bilateral flat 
feet.  

5.  Entitlement to a higher initial rating for the residuals 
of Osgood-Schlatter's disease of the right knee (right knee 
disability), rated 10 percent disabling. 

6.  Entitlement to a higher initial rating for the residuals 
of Osgood-Schlatter's disease of the left knee (left knee 
disability), rated 10 percent disabling. 

7.  Entitlement to a higher initial rating for degenerative 
disc disease of the cervical spine (cervical spine 
disability), rated 10 percent disabling. 

8.  Entitlement to a higher initial rating for degenerative 
disc disease of the lumbar spine (lumbar spine disability), 
rated 10 percent disabling. 

9.  Entitlement to a higher initial rating for right hand 
laceration, rated 0 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active military duty from March 1987 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
No. Little Rock, Arkansas VA Regional Office.  The case was 
subsequently transferred to the Seattle, Washington VA 
Regional Office (RO) which issued a rating decision in 
September 2004, statement of the case (SOC), and a 
supplemental statement of the case (SSOC) in March 2005.  

The Board remanded the issues of service connection for a 
left foot injury, and the residuals of a head laceration, to 
include an eye disorder, and his petition to reopen the claim 
of entitlement to service connection for the residuals of a 
head injury for further development in January 2001 & 
September 2003.

The Board granted service connection for right and left knee 
disabilities, cervical spine disability, lumbar spine 
disability, and right hand laceration in a September 2003 
decision.  The veteran appealed for higher initial ratings 
than those subsequently assigned by the RO.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A hearing before a hearing officer at the RO was conducted in 
December 2004.  A personal hearing at the RO was held before 
the undersigned Veterans Law Judge in October 2004 and the 
veteran provided testimony pertaining to the issues of 
service connection for a left foot injury and the residuals 
of a head laceration, to include an eye disorder; and his 
petition to reopen the claim of entitlement to service 
connection for the residuals of a head injury.  

The issues of service connection for bilateral flat feet, and 
for increased initial ratings for right and left knee 
disabilities, cervical spine disability, lumbar spine 
disability, and right hand laceration are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a left foot disability.

3.  There is no clinical evidence or opinion of record 
indicating the veteran currently suffers from the residuals 
of an inservice head laceration.

4.  In May 1993, the RO denied the veteran's claim for 
service connection for a head injury; in May 1993, the RO 
sent him a letter notifying him of the decision and apprising 
him of his procedural and appellate rights.  He did not file 
a timely appeal.

5.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's May 1993 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has any residuals of a head injury as a result of his 
service in the military.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A head laceration to include an eye disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005). 

3.  The May 1993 decision denying the claim for service 
connection for a head injury is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.104 (2005).

4.  New and material evidence has not been submitted since 
the May 1993 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the RO initially denied the claim at 
issue in March 1996, before the VCAA existed.  And in 
Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew as if that decision was never made.  
Rather, VA need only ensure the appellant receives or since 
has received content-complying VCAA notice such that he is 
not prejudiced.  Id. at 120.  And this already has occurred 
in this particular instance.  See, too, Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

The August 1999 RO rating decision was issued before the 
implementation of the VCAA.  Since the enactment of the VCAA 
in November 2000, the RO has sent the veteran a VCAA letter 
in May 2001, giving him an opportunity to identify and/or 
submit additional supporting evidence in response.  The VCAA 
letter explained the type of evidence that needed to be 
submitted for him to prevail on this claim, what evidence he 
should submit, and what evidence the RO would obtain for him.  
He was also, in essence, told to submit all pertinent 
evidence he had in his possession.  Consequently, he already 
has received the requisite VCAA notice, so any defect with 
respect to the timing of it was nonprejudicial and therefore, 
merely harmless error.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the veteran submitted, these pertinent 
medical records.  The RO had the veteran examined multiple 
times.  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Service Connection Claims 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

A claim of service connection for a disability must be 
accompanied by medical evidence confirming the veteran 
currently has the condition(s) alleged.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(38 U.S.C. § 1131 also requires the existence of a present 
disability for VA compensation purposes).

A.  Left Foot Injury

In statements and testimony, the veteran contends that he 
continues to suffer from left foot pain and loss of function 
due to the inservice left foot injury in August 1991. 

The veteran's service medical records noted that he was 
treated in August 1991 for complaints of left heel pain for 
one week, after he landed wrong playing basketball.  Physical 
examination noted mild tenderness.  The assessment was 
contusion of the left calcaneus.  The veteran has noted that 
he has not had post-service treatment for any left foot 
condition.  

A VA joints examination was conducted in January and March 
2003.  The examiner reviewed the veteran's service medical 
records which noted that he was evaluated for a left heel 
injury in August 1991.  On examination, no tenderness of the 
left heel or foot was noted.  The examiner stated that at the 
time of examination in January 2003, the veteran was not 
symptomatic, and there were no abnormal findings of the left 
heel or left foot.  

There is no competent evidence of a present left foot 
disorder.  In light of these facts, two of the three prongs 
of the Hickson test have not been satisfied.  The veteran, as 
a lay witness, is not competent to opine that he currently 
has a left foot disorder or that any current left foot 
disability is related to service.  See Espiritu, supra

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Thus, the appeal is denied.

B.  Residuals of a Head Laceration to Include an Eye Disorder

The veteran's service medical records indicate that he was 
treated for a laceration of the occipital bone with nine 
sutures in November 1992 after fainting in a gym and striking 
his head.  An eye examination was normal.  Later that month 
the sutures were removed, and the laceration was noted to 
have been well healed.  Separation examination also in 
November 1992 was normal and the veteran's uncorrected visual 
acuity was 20/20 in both eyes.  

A VA general medical examination conducted in April 1993 
noted that the veteran's head and eyes were normal.  VA eye 
examinations were conducted in January 2003 and March 2003, 
and an addendum was provided in April 2003.  The veteran 
complained of a growth in his right eye, and chronic redness 
in both eyes.  He related the history of injury to his right 
brow in service, and he questioned whether this injury caused 
the right eye growth.  A childhood history of bilateral upper 
eyelid injuries was also noted.  Examination revealed a 
minute skin scar on the medial one-third of the right eyebrow 
which the veteran noted was sustained in the inservice head 
injury.  The examiner noted that the scar had no clinical or 
cosmetic significance.  Bilateral pterygium was also found.  
The examiner stated that it was quite unlikely that the 
condition was caused by his inservice head injury or 
laceration.  Linear lacerations over both eyelids were found.  
The veteran stated that these scars were caused by the 
childhood injury.  The examiner noted that the veteran's 
eyelids had good functioning, and concluded that the skin 
scarring over the upper eyelids had no clinical significance.  

The veteran also testified that he sustained another blow to 
the face in service when he was accidentally struck with a 
wrench in an eye, requiring sutures in the eye.  The Board 
notes that the veteran's service medical records are silent 
for any such injury.  

There is no competent evidence of present residuals, such as 
scars or an eye condition, of the inservice injuries.  In 
light of these facts, two of the three prongs of the Hickson 
test have not been satisfied.  The veteran, as a lay witness, 
is not competent to opine that he currently has a left foot 
disorder or that any current left foot disability is related 
to service.  See Espiritu, supra.

The Board notes that a VA examiner reported a minute skin 
scar on the medial one-third of the right eyebrow which the 
veteran noted was sustained in the inservice head injury.  It 
is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board is not required to accept a 
medical diagnosis that is unsupported by the objective 
medical evidence.  See Cross v. Derwinski, 2 Vet. App. 150, 
153 (1992).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have previously 
been found to be inaccurate or because other facts in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion; however, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board notes 
that the back of the veteran's head, the occiput, was sutured 
in service.  Therefore, he is not entitled to service 
connection for a scar of the right eyebrow, as no inservice 
laceration of that area was noted on his service medical 
records.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Thus, the appeal is denied.

III.  Residuals of a Head Injury 

In May 1993, the RO denied service connection for the 
residuals of a head injury because there were no residual 
findings of a head injury on VA examinations conducted in 
April 1993.  The RO considered the veteran's service medical 
records indicting that he was treated for a head laceration 
with nine sutures in November 1992 after fainting in a gym 
and striking his head.  Specifically, the April 1993 VA 
neurological examination diagnosed no neurological disease 
found, and history of minor head trauma in service.  

The RO notified the veteran of this decision and of his 
appellate rights in a letter sent in May 1993.  He did not 
appeal, however.

Since the veteran did not timely appeal the RO's decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In May 1999, the veteran petitioned to reopen his claim.

The Board must determine whether new and material evidence 
has been submitted since the RO's May 1993 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The Board must consider whether new and material evidence has 
been submitted to reopen the claim and, if so, may proceed 
directly to adjudicate it on the full merits assuming the 
VCAA notice and duty to assist requirements have been 
satisfied.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

Although the regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence recently was amended, 
this amendment applies only to petitions to reopen finally 
decided claims that were received on or after August 29, 
2001.  As indicated, the veteran's request to reopen his 
claim was received in May 1999, prior to this cutoff date.  
Therefore, the amended regulation does not apply to his 
current appeal; rather, the former definition does.

According to the former definition, new and material evidence 
meant evidence not previously submitted to decisionmakers 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2000).

The veteran and his representative contend that he has 
suffered form the residuals of his inservice head injury 
since service.  As a preliminary matter, entitlement to 
service connection for the residuals of the laceration or 
putative eye injury sustained when the veteran struck his 
head was decided on a de novo basis above.  This decision 
will only consider any residuals besides the head laceration 
and putative eye injury.  This additional evidence received 
since the RO's May 1993 decision does not contain any 
information attributing any current disability to his 
inservice head injury.  And the records that are irrelevant 
to this condition obviously are not material, even if new.

The various statements from the veteran and his 
representative are not new because they merely reiterate an 
allegation previously made-that the veteran suffers form the 
residuals of an inservice head injury.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  But the RO already 
considered this very same allegation prior to denying the 
claim in May 1993.  And even if, per chance, their allegation 
was new (which, again, it is not), it still would not be 
material because, as laypersons, they do not have the 
necessary medical training or expertise to give a competent 
opinion on medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Since none of the evidence submitted since the RO's May 1993 
decision competently demonstrates a nexus between a current 
residuals of a head injury, and service, none of the evidence 
is both new and material.  That being the case, the claim 
cannot be reopened.  See Hickson v. West, 11 Vet. App. 374, 
378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Service connection for a left foot injury, and service 
connection for residuals of a head laceration to include an 
eye disorder, is denied.   The petition to reopen the claim 
of service connection for residuals of a head injury is 
denied.  


REMAND

Regarding the veteran's claims for service connection for 
bilateral flat feet, and for increased initial ratings for 
right and left knee disabilities, cervical spine disability, 
lumbar spine disability, and right hand laceration, in May 
2005, he requested a hearing before a Veterans Law Judge 
sitting at the RO.  In view of the pending hearing request in 
this matter, the Board must remand these issues to ensure 
that the veteran is afforded all due process of law.  

Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures.  The veteran and 
his representative should be provided 
with notice as to the time and place to 
report for said hearing.

Thereafter the case should be returned to the Board for 
further appellate consideration.  The purpose of this remand 
is to ensure due process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


